MEMORANDUM **
James Thompson, a California state prisoner, appeals pro se the district court’s judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials violated his Eighth and Fourteenth Amendments rights by transferring him to an unsanitary cell and by failing to properly treat his knee injury. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment to defendant Van Sandt because Thompson did not raise a genuine issue of material fact as to whether Van Sandt was deliberately indifferent to *408Thompson’s knee injury. See Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990).
The district court properly dismissed the action as to defendant Shedler because Thompson did not move for substitution of parties within 90 days of receiving notice of Shedler’s death. See Fed.R.Civ.P. 25(a).
The district court did not abuse its discretion by denying Thompson’s motion for appointment of counsel because Thompson did not show exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.